Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 2-16 are allowed. The following is an examiner’s statement of reasons for allowance: 
RE Claim 2, the prior art of record does not disclose or suggest that electric property changes of the polymer film are “detected by the capacitive sensor in the absence of an external electric field when the conductive polymer film is in hydraulic contact with the medium to dope or de-dope the conductive polymer film with anions or after it has been in hydraulic contact with the medium to dope or de-dope the conductive polymer film with anions,” in combination with the other claim limitations.  Claims 3-16 depend from base Claim 2, and therefore these claims are also allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Riviello et al. (US Patent No.: 5,403,451) discloses an apparatus for selectively detecting an anion in a medium and/or selectively measuring the concentration of th, 2021.  However, this reference does not teach a conductive polymer film configuration that can be detected for property changes by the capacitive sensor in the absence of an electric field.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Harrison whose telephone number is (571) 272-3573. The examiner can normally be reached between the hours of 8:00 AM and 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852